
	
		II
		112th CONGRESS
		1st Session
		S. 531
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Webb (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend section 5542 of title 5, United
		  States Code, to provide that any hours worked by Federal firefighters under a
		  qualified trade-of-time arrangement shall be excluded for purposes of
		  determinations relating to overtime pay.
	
	
		1.Treatment of hours worked
			 under trade-of-time arrangementsSection 5542 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
			
				(g)(1)Notwithstanding any
				other provision of this section, any hours worked by a firefighter under a
				qualified trade-of-time arrangement shall be disregarded for purposes of any
				determination relating to eligibility for or the amount of any overtime pay
				under this section.
					(2)For purposes of this
				subsection—
						(A)the term qualified trade-of-time
				arrangement means an arrangement under which 2 firefighters who are
				employed by the same agency agree, solely at the option of the firefighters and
				with the approval of the agency employing the firefighters, to substitute for
				one another during scheduled work hours in performance of work in the same
				capacity; and
						(B)the term firefighter
				means—
							(i)a firefighter, as defined in
				section 8331(21); and
							(ii)a firefighter, as defined in
				section
				8401(14).
							.
		
